         Case 1:20-cr-00432-JMF Document 15 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - -             X
                                          :
UNITED STATES OF AMERICA                  :
                                          :     ORDER
             - v. -                       :
                                          :     20 CR 432 (JMF)
YAUREL CENTENO,                           :
                                          :
                     Defendant.           :
                                          :
- - - - - - - - - - - - -           - - X
     Upon the application           of the parties, it is hereby

     ORDERED that the conference scheduled for November 30, 2020

                 January 11, 2021
is adjourned to ________________,          2:00 p.m.
                                  2020 at ________________; and

     FURTHER ORDERED that time is excluded under the Speedy Trial

                       January 11, 2021
Act between today and ________________, 2020; the Court finds that

the ends of justice served by excluding such time outweighs the

interests of the defendant and the public in a speedy trial because

of the interests of the defendant in considering a pre-trial

disposition      amidst     the    circumstances         of   the    ongoing   national

emergency declared over the coronavirus pandemic.

     SO ORDERED

Dated:       New York, New York
             October ___, 2020
             November 19        ___________________________________
                                THE HONORABLE JESSE M. FURMAN
                                UNITED STATES DISTRICT JUDGE
                                SOUTHERN DISTRICT OF NEW YORK

           The Clerk of Court is directed to terminate ECF No. 14.
